CORRECTED ORDER
This matter having been presented to the Court on the motion of the Office of Attorney Ethics to compel RUSSELL T. KIVLER of TRENTON, who was admitted to the bar of this State in 1973, to comply with the Court’s Order of May 3,2005;
And RUSSELL T. KIVLER having been ordered to show cause why he should not be temporarily suspended from practice or why the Court should not take such other action as it deems appropriate to compel compliance with the Court’s Order of May 8, 2005;
And good cause appearing;
*343It is ORDERED that RUSSELL T. KIVLER is temporarily suspended from the practice of law until he complies with the Court’s Order of May 3, 2005, by providing the Office of Attorney Ethics with the report of a mental health professional attesting to respondent’s fitness to practice law, the suspension to be effective immediately and to continue until the further Order of the Court; and it is further
ORDERED that RUSSELL T. KIVLER be restrained and enjoined from practicing law during the period of suspension; and it is further
ORDERED that RUSSELL T. KIVLER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.